ORDER

This matter originally came before the Court on a Petition for Disciplinary of Remedial Action filed April 2, 2007 by the Attorney Grievance Commission of Maryland. Now before the Court are the parties’ Joint Petition for Order Placing Respondent on Inactive Status and Respondent’s Affidavit which accompanied the Joint Petition.
This Court having considered the Joint Petition and Respondent’s Affidavit, it is this 2nd day of May, 2007,
*629ORDERED, by the Court of Appeals of Maryland, that the Respondent, Melvin Thomas Myers, is hereby paced on inactive status by consent, pending further order of this Court; and it is further
ORDERED, that further proceedings on the professional misconduct charges contained in the Petition for Disciplinary or Remedial Action filed against the Respondent are stayed until such time, if ever, as the Respondent satisfies this court that his inactive status should be terminated and he should be reinstated to active practice, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Melvin Thomas Myers from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).